                   Case 21-10527-JTD            Doc 208       Filed 04/06/21        Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                       Chapter 11

CARBONLITE HOLDINGS LLC, et al., 1                           Case No. 21-10527 (JTD)

                    Debtors.                                 (Jointly Administered)

                                                             Re: Docket No. 96

                     AMENDED2 NOTICE OF APPEARANCE AND REQUEST
                       FOR SERVICE OF NOTICES AND DOCUMENTS

           PLEASE TAKE NOTICE THAT the attorneys listed below hereby appear as counsel

for Niagara Bottling, LLC (“Niagara”), in the chapter 11 cases of the above-captioned debtors

and debtors in possession (the “Debtors”). Under chapter 11 of title 11 of the United States Code

(the “Bankruptcy Code”) and pursuant to Rules 2002, 3017(a), 9007, and 9010(b) of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Bankruptcy Code sections 342 and

1109(b), Niagara requests that copies of any and all notices, pleadings, motions, orders to show

cause, applications, presentments, petitions, memoranda, affidavits, declarations, orders,

disclosure statement(s) and plan(s) of reorganization, or other documents, filed or entered in

these cases, be transmitted to:




1
 The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters is
10250 Constellation Blvd., Los Angeles, CA 90067.
2
    This notice amends and supersedes the notice filed on March 11, 2021 at Docket No. 96.



12789332/1
               Case 21-10527-JTD         Doc 208     Filed 04/06/21     Page 2 of 3




Caroline R. Djang, Esq. (CA Bar 216313)           Eric J. Monzo (DE Bar No. 5214)
BEST BEST & KRIEGER LLP                           Brya M. Keilson (DE Bar No. 4643)
18101 Von Karman Avenue, Suite 1000               Morris James LLP
Irvine, CA 92612                                  500 Delaware Avenue, Suite 1500
Telephone: (949) 263-2600                         Wilmington, DE 19801
Facsimile: (949) 260-0972                         Telephone: (302) 888-6800
E-mail: caroline.djang@bbklaw.com                 E-mail: emonzo@morrisjames.com
                                                  E-mail: bkeilson@morrisjames.com


         PLEASE TAKE FURTHER NOTICE THAT this request includes, without limitation,

not only the notices and papers referred to in the provisions specified above, but also includes

orders and notices of any application, motion, petition, pleading, request, complaint, or demand,

whether formal or informal, whether written or oral, and whether transmitted or conveyed by

mail, courier service, hand-delivery, telephone, facsimile transmission, electronically, or

otherwise, that (1) affects or seeks to affect in any way the rights or interests of Niagara or any

other party in interest in these cases, including (a) the Debtors, (b) property of the Debtors or the

Debtors’ estates, or proceeds thereof, (c) claims against or interests in the Debtors, (d) other

rights or interests of creditors of the Debtors or other parties in interest in these cases or (e)

property or proceeds thereof in the possession, custody, or control of Niagara or others that the

Debtors may seek to use or (2) requires or prohibits, or seeks to require or prohibit, any act,

delivery of any property, payment or other conduct by Niagara or any other party in interest.

         PLEASE TAKE FURTHER NOTICE THAT, in accordance with Bankruptcy Rule

3017(a), this request also constitutes a request in writing for copies of any disclosure statement

or plan filed in these cases.

         PLEASE TAKE FURTHER NOTICE THAT neither this notice of appearance nor any

prior or later appearance, pleading, claim, or suit shall waive any right of Niagara (1) to have

final orders in non-core matters entered only after de novo review by a higher court, (2) to trial



                                                 2
12789332/1
              Case 21-10527-JTD         Doc 208     Filed 04/06/21     Page 3 of 3




by jury in any proceeding so triable in these cases or any case, controversy, or proceeding related

to these cases, (3) to have the reference withdrawn in any matter subject to mandatory or

discretionary withdrawal or (4) to any other rights, claims, actions, defenses, setoffs or

recoupments, under agreements, in law, in equity, or otherwise, all of which rights, claims,

actions, defenses, setoffs, and recoupments are expressly reserved.

Dated: April 6, 2021                             MORRIS JAMES LLP

                                                 /s/ Eric J. Monzo
                                                 Eric J. Monzo (DE Bar No. 5214)
                                                 Brya M. Keilson (DE Bar No. 4643)
                                                 500 Delaware Avenue, Suite 1500
                                                 Wilmington, DE 19801
                                                 Telephone: (302) 888-6800
                                                 E-mail: emonzo@morrisjames.com
                                                 E-mail: bkeilson@morrisjames.com

                                                 -and-

                                                 Caroline R. Djang, Esq. (CA Bar 216313)
                                                 BEST BEST & KRIEGER LLP
                                                 18101 Von Karman Avenue
                                                 Suite 1000
                                                 Irvine, CA 92612
                                                 Telephone: (949) 263-2600
                                                 Facsimile: (949) 260-0972
                                                 Email: caroline.djang@bbklaw.com

                                                 Attorneys for Niagara Bottling, LLC




                                                3
12789332/1
